Case 1:20-cv-00201-SRB Document 26-2 Filed 09/24/20 Page 1 of 3




            EXHIBIT A
Case 1:20-cv-00201-SRB Document 26-2 Filed 09/24/20 Page 2 of 3
9/18/2020          StepCase     1:20-cv-00201-SRB
                       in the Right                            Document
                                    Direction: New Case Holds TCPA           26-2
                                                                   Doesn’t Apply       FiledCell
                                                                                 to Business 09/24/20
                                                                                                 Phones– But Page
                                                                                                             Don’t Get3Excited
                                                                                                                        of 3 Just Yet – TCPAWorld
     Hmm. Let’s do it this way.

     As already noted the FCC’s analysis addressing the scope of the TCPA’s DNC rules seems inapposite on the issue,
     not just because the FCC was looking at a different component of the law but because the DNC rules specifically
     reference “residential” phone lines; the ATDS’ cellular phone restrictions do not. And Stoops has even less to do
     with the issue since that case looked at the exploitation of the statute by parties who knowingly invent lawsuits; but
     merely using a phone for business purposes, without more, is not the same thing as knowingly inviting or
     manufacturing TCPA violations.

     So while I am encouraged and excited for the defendant in Chennette, I have to urge caution to TCPAWorld here.
     Please do NOT let anyone convince you that business cellular numbers are now somehow categorically exempt
     from the TCPA. Indeed, there are some repeat player TCPA plaintiffs out there who intentionally list their cell phone
     numbers as business numbers precisely with the intention of netting unconsented dialer calls– don’t fall for it.

     To review: The DNC rules generally do NOT apply to calls to businesses (but watch out where a business number is
     used for residential purposes.) But the TCPA’s dialer and pre-recorded voice restrictions are generally held to apply
     to ANY cell phone (business or residential). While Chennette may represent a first step away from this dichotomy,
     callers should be cautious not to leap to any dangerous conclusions that might cost them their business or personal
     fortune.

     Gentle enough?

     Always happy to discuss.




https://tcpaworld.com/2020/09/11/step-in-the-right-direction-new-case-holds-tcpa-doesnt-apply-to-business-cell-phones-but-dont-get-excited-just-yet/   2/2
